DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/22/2021.
Claim 1-9 and 19-20 are cancelled.
Claims 25-27 are new.
Claims 10-18 and 21-27 are pending.
Claims 10-18 and 21-27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
101
Applicant argues the claims are not directed to a fundamental economic practice. Examiner disagrees.
The claims are directed to authenticating ownership of goods, the process detailed is the receipt of information, including a request to authenticate. This is similar to a transaction. In order for a user to make a purchase, to own something, for example, they will present identification and payment information, the user will send a request, and the payment information will be authenticated. The user becomes the owner of the 
The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The limitations are drawn to receiving, storing and sending information, generic computing functions. Generating a message and updating or replacing transaction information are part of the abstract idea. The dependent claims 11, 12, 16, 17 further described receiving authentication information and verifying the information. Claims 13 and 18 discuss deleting old information. Claims 15, 21-27 are descriptive language of the authentication device, the messages and cryptographic elements.  Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.
112
Due to Applicant’s amendments, the prior 112 rejections are withdrawn.
103
Applicant argues the prior art does not teach the “an authentication device appended or embedded with the goods…that allows authenticating ownership of the 
“an authentication device appended or embedded with the goods”
First, Engels (¶ 45- 48, 50, 161), teaches “the tagging device may be disposed or embedded within a packaging material 202… Tagging devices 112 comprising cryptographic functionality such as RFID tags, including NFC tags, and Bluetooth devices, may have a cryptographic key 115 such as a secret key written into the tagging device 112. The secret key may be written during the commissioning process… In an embodiment, an RFID tag containing cryptographic functionality, such as the NXP DESFire tag or the Mifare Ultralight C tag, a QR code encoding at least an identifier and cryptographically signed hash, or both are used as the tagging device 112 for an item 111. …”

“that allows authenticating ownership of the goods using the goods management processor”
Secondly, Applicant’s disclosure does not teach the authentication device performing authentication, it passes the authentication message to the “goods management processor” for authenticating. According to the disclosure(¶ 60)- “Therefore, at step 206, the authentication device 12 provides information to the terminal 16 of the potential new owner, including the tokenised identifier 60 and a cryptographic authentication code generated using the cryptographic elements that were provided to the authentication device 12 upon creation of the tokenised 60 as described above. At step 208, the terminal 16 of the potential new owner communicates this information to the trusted authentication service 18, … The goods authentication infrastructure 14 then communicates 214 with the goods management processor 8, in order to confirm the ownership information and any other information that may have been requested at step 204.” The authentication device passed the message for the information to be authenticated by the goods management processor. 
Engels (¶ 123, 171, 194)teaches “In some embodiments, the reading device may obtain the item data from the tagging device associated with the item. When the data is obtained from the tagging device, the data may comprise the UID of the tagging device, and optionally any available item data, a digital signature, or the like… In some embodiments, the request for the authentication tag may occur prior to step 934 and trigger the communication between the reading device and the tagging device.” 

“Engels does not appear to allow for replacing or updating the tokenized identifier with a new identifier”
Engels (¶ 47, 73) teaches “the tagging device creation system 174 may then provide a new tagging device containing at least a portion of the information from the original tagging device as well as a digital signature that covers some or all of the original information. Alternatively, the new tagging device may contain no portion of the original information retrieved from the authenticated tagging device. A time stamp representing the time of the creation of the second tagging device may also be included in the second tagging device. The digital signature and the second time stamp may be 111 as well as authenticating its possession at the time of creation of the second tagging device…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 10 is directed to a method, and claim 14 is directed to a machine.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving and recording… receiving, by the authentication device, a request … generating, by the authentication device, an authenticated message …  and… sending, by the authentication device, the authenticated message… and replacing or updating… the tokenized identifier….” 
The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle, specifically, receiving, sending and storing transaction information.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application


101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a receiving and sending information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere 

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 11-13, 15-18 and 21-27 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al. (2016/0132704) (“Engels”), and in view of Lawson et al. (GB2455812) (“Lawson”).
Regarding claims 10 and 14, Engels discloses receiving and recording, by an authentication device appended or embedded with the goods, a tokenized identifier and cryptographic elements associated with the tokenized identifier, wherein the tokenized identifier is associated with a unique identifier on the goods, and a single tokenized identifier is associated with the unique identifier of the goods at any one time, and a record of the unique identifier and ownership of the goods is maintained by a goods management processor (¶ 45- 48, 50, 52, 73, 89, 125, 126, 129, 160, 161, 172, 185, 187, 195, 217); 
Engels - the tagging device may be disposed or embedded within a packaging material 202… in order to authenticate the tagging device, the reading device may obtain the tagging device data from the tagging device, for example by reading a bar code, communicating with an RFID chip, or the like.  …In an embodiment, an RFID tag containing cryptographic functionality, such as the NXP DESFire tag or the Mifare Ultralight C tag, a QR code encoding at least an identifier and cryptographically signed hash, or both are used as the tagging device 112 for an item 111. … The tagging device program, being a tagging device 112, may utilize a camera or other optical input device to take a picture or 110…. the tagging device 112 can comprise data stored in various forms. Each tagging device 112 comprises uniquely coded identifying data (“UID”) 113, such as a unique Electronic Product Code (“EPC”), encoded within the tagging device 112. Depending on the writable memory storage capacity of the tagging device 112, additional data may also be included. In an embodiment, the tagging device 112 may also comprise item information 114 such as the type, category, manufacturer, model number, serial number, manufacturing date, or the like of the item 111. In an embodiment, the tagging device 112 may also comprise a cryptographic signature 116 over data related to the item, and such data may or may not be stored on or in the tagging device. The tagging device 112 may also comprise a timestamp, date information, and/or version information pertaining to when the cryptographic signed signature 116 was generated. Tagging devices 112 comprising cryptographic functionality such as RFID tags, including NFC tags, and Bluetooth devices, may have a cryptographic key 115 such as a secret key written into the tagging device 112. The secret key may be written during the commissioning process.  (¶ 45- 48, 50, 161)

receiving, during a transaction of the goods by the authentication device, a request to authenticate current ownership of the goods from a computing device associated with a purchaser of the goods (¶ 62, 123, 124, 160, 161, 171, 178, 190, 194, 264); 
Engels- The process 600 may begin at step 602 with the reading device 120 sending a first challenge message to the tagging device 112. The first 120.… At step 806, the authentication application may receive an ownership release request. The ownership release request may comprise data associated with the item that may serve to identify the item. The data may be input manually, for example, by entering a serial number, selecting the item from a list of items indicated as having the user as the owner, and the like. In some embodiments, the reading device may obtain the item data from the tagging device associated with the item. When the data is obtained from the tagging device, the data may comprise the UID of the tagging device, and optionally any available item data, a digital signature, or the like… In some embodiments, the request for the authentication tag may occur prior to step 934 and trigger the communication between the reading device and the tagging device. When the reading device obtains the request from the user, the reading device may send the authentication tag request to the authentication system. (¶ 123, 171, 194)

generating, by the authentication device, an authenticated message comprising the tokenized identifier and information identifying a current owner of the goods ( ¶ 124, 160, 171, 172); and 
Engels- the tagging device may encrypt the challenge data in the challenge message. In an embodiment, the tagging device 112 may use a private key stored in the tagging device to encrypt the challenge data. In some embodiments, the tagging device 112 may use a private key to sign the 112 may then send the encrypted challenge data as a first response back to the reading device 120 in step 606…. The tagging device 112 may also send additional information in the first response such as the UID of the tagging device 112, item data, a digital signature, a signature date, and/or any additional information stored in the tagging device 112… When the data is obtained from the tagging device, the data may comprise the UID of the tagging device, and optionally any available item data, a digital signature, or the like. The data may then be sent to the authentication system for use in processing the ownership release request.( ¶ 124, 171, 172)

sending, by the authentication device, the authenticated message to the computing device that allows authenticating ownership of the goods using the goods management processor; and (¶ 127, 128, 150, 167, 171, 172, 181, 192, 195, 197); and  
Claim Interpretation- According to the disclosure(¶ 60)- “Therefore, at step 206, the authentication device 12 provides information to the terminal 16 of the potential new owner, including the tokenised identifier 60 and a cryptographic authentication code generated using the cryptographic elements that were provided to the authentication device 12 upon creation of the tokenised identifier 60 as described above. At step 208, the terminal 16 of the potential new owner communicates this information to the trusted authentication service 18, … The goods authentication infrastructure 14 then communicates 214 with the goods management processor 8, in order to confirm the ownership information and any other information that may have been requested at step 204. ”. For the 
Engels - in an embodiment, one or more ads may be supplied to a user, for example over the reading device, in response to the ownership claim process. ..When the data is obtained from the tagging device, the data may comprise the UID of the tagging device, and optionally any available item data, a digital signature, or the like. The data may then be sent to the authentication system for use in processing the ownership release request… the tagging device may encrypt the challenge data in the challenge message. In an embodiment, the tagging device 112 may use a private key stored in the tagging device to encrypt the challenge data. In some embodiments, the tagging device 112 may use a private key to sign the challenge data. The tagging device 112 may then send the encrypted challenge data as a first response back to the reading device 120 in step 606. ( ¶ 124, 167, 171, 172)

replacing or updating, at the authentication device upon changing ownership of the goods, the tokenized identifier with a new tokenized identifier (¶ 47, 71-73, 191); 
Engels - The tagging device program may send this information to the authentication and management system 140 or a component thereof (e.g., the authentication system 170), and the authentication and management 140 may inform the tagging device program as to the likelihood of the item 110 being authentic. Various physical characteristics or identifiers such as dings, dents, scratches, or the like may be captured by the tagging device program to allow for visually identifiable features to be updated through the life of the item 110. These updates may allow for unique features to be captured and used for identification as the appearance of an item 110 is altered over its lifetime… The tagging device creation system 174 may then provide a new tagging device containing at least a portion of the information from the original tagging device as well as a digital signature that covers some or all of the original information. Alternatively, the new tagging device may contain no portion of the original information retrieved from the authenticated tagging device. A time stamp representing the time of the creation of the second tagging device may also be included in the second tagging device. The digital signature and the second time stamp may be used to authenticate the item 111 as well as authenticating its possession at the time of creation of the second tagging device. (¶ 47, 73)

Engels does not disclose a new tokenized identifier that reflects the purchaser as a new owner of the goods. 
Lawson teaches a new tokenized identifier that reflects the purchaser as a new owner of the goods (pg. 6, pg. 9, line 1-14, pg., 11, line 7-30, pg. 12, line 3-13, pg. 13, line 12-14)
Lawson- In that example, the server is used to generate the identities and the tokens, to encrypt token data and to provide the appropriate public keys to the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Engels (¶ 7,8), which teaches “authenticating items and managing the authenticity, history, and ownership of items over time” and Lawson(pg. 1, line 23-25), which teaches “the signature provides little more than an indication that the goods were delivered by the delivery company to a party who purported to be the addressee” in order to improve the security of goods delivery and reduce losses due to fraud (Lawson; pg. 2, line 25-30).
Regarding claims 11 and 16, Engels discloses authenticating a holder of the authentication device as the current owner of the goods (¶ 168, 173); requesting, by the authentication device, the holder of the authentication device to provide authentication credentials (¶ 174, 175); verifying, by the authentication device, the authentication 
Regarding claims 12 and 17, Lawson teaches requesting, by the authentication device, information from the computing device, wherein the information identifies an owner of the computing device (pg. 12, line 4-30).   
Regarding claims 13 and 18, Engels discloses  wherein the authenticated message comprises information identifying the owner of the computing device (¶ 175, 182, 184); and wherein the method further comprises: sending, by the authentication device, a message to a goods authentication infrastructure to record the owner of the computing device as the new owner of the goods (¶ 175, 182, 184, 198); receiving, by the authentication device, a message confirming that the new tokenized identifier is associated with the goods or that the tokenized identifier is no longer associated with the goods (¶ 70-73,175, 182, 184, 198); and deleting, by the authentication device, the tokenized identifier and cryptographic elements associated with the tokenized identifier (¶ 175, 182-185, 198).  
Regarding claim 15, Lawson teaches wherein the authentication device is a modified payment card or chip interacting with a computing device, and the tokenized 
Regarding claims 21 and 23, Lawson teaches wherein the authenticated message is secured by at least one of the cryptographic elements (pg., 11, line 7-30, pg. 12, line 3-25, pg. 13, line 1-11; claim 31, 32).   
Regarding claims 22 and 24, Lawson teaches wherein the cryptographic elements include at least one of: a private key of a public key pair, a public key certificate, or a set of symmetric keys (pg., 11, line 7-30, pg. 12, line 3-25, pg. 13, line 1-11; claim 31, 32). 
Regarding claims 25 and 27, Lawson teaches wherein the authentication device is a chip embedded in the goods or a packaging for the goods (¶ 45-48, 161).
Regarding claim 26, Lawson teaches wherein the authentication device is a modified payment card or chip interacting with a computing device, or computing device executing a payment application and the tokenized identifier and cryptographic elements form a virtual card hosted on the authentication device (¶ 45-48, 161).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engberg (US 20070106892) teaches chips on products and authenticating users and proving ownership.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685